Citation Nr: 0704337	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the right leg.

2.  Entitlement to an initial disability rating in excess of 
30 percent for peripheral neuropathy of the left leg.

3.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the left knee.

4.  Entitlement to an increased disability rating for 
arthritis of the right ankle, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, with spinal stenosis, 
currently evaluated as 20 percent disabling.

7.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of service connection for peripheral neuropathy 
of the right leg.

8.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of service connection for peripheral neuropathy 
of the left leg.

9.  Entitlement to an effective date prior to May 29, 2003, 
for the grant of entitlement to total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

10.  Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

A review of the claims file shows that the RO obtained some 
of the veteran's treatment records from the VA Medical Center 
(VAMC) in Fayetteville, Arkansas, including treatment records 
from the Mount Vernon VAMC, dated at various intervals from 
May 2003 to June 2005.  But it is unclear whether additional, 
even more recent, records need to be obtained.  In written 
statements, the veteran's representative indicated that the 
veteran had received treatment for his claimed disorders at 
the VAMC prior to 2003.  Moreover, available treatment 
records suggest continuing care at the VAMC, and as such, it 
is reasonable to assume that the veteran has sought treatment 
since June 2005.

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  And if, per chance, the RO 
did make a reasonable effort to obtain all of the veteran's 
VA medical treatment records, but they were unavailable, 
there is no specific indication in the file these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Moreover, further development of this case is also required 
to have the RO (AMC) consider additional evidence - namely, 
medical treatment records and a statement by the veteran's 
wife related to his disabilities.  In particular, the Board 
notes that this additional evidence was received by the RO in 
December 2005, subsequent to the September 2005 issuance of a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC).  The veteran has not waived his right 
to have this additional evidence initially considered by the 
RO (AMC).  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. 
§ 20.1304(c) (any pertinent evidence submitted by the 
appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless 
this procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit 
sought can be allowed on appeal without such a referral).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

A review of the claims file reveals that, in light of the 
Dingess/Hartman decision, the October 2003 VCAA notification 
letter regarding the veteran's claim of entitlement to 
service connection for a pelvic disorder is insufficient.  
While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
the October 2003 letter, this letter did not inform him that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
nor has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  Therefore, the Board finds that the claim 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter which advises the 
veteran that a disability rating and/or an 
effective date, or earlier effective date, 
will be assigned in the event of award of 
any benefit sought on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Fayetteville, Arkansas (including the Mount 
Vernon VAMC) from September 2002 to the 
present that are not already of record.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SOC and SSOC, in September 
2005, and readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



